Title: To George Washington from Nathaniel Sackett, 7 April 1777
From: Sackett, Nathaniel
To: Washington, George



may it Please your Excellancy
Apl 7th 1777

Emediately upon my appointment I Repaired to the State of New york where I entred on the Bussines⟨s⟩ assigned me but as it was of a Secret nature and knowing that either the Bussiness or any Circumstances attending it that would have a Tendency to Give a Clue to the

Enemy would Render the whole abortive made the Execution of it exceeding Difficult and found my self und⟨er⟩ a Necessity of Placeing Confidance in Some Perticular Gentle⟨men⟩ tho’ never opened the Bussiness to any Excep Wm Duer Esq⟨r.⟩ without first administring an Oath of Secrcy to them—af⟨ter⟩ Spending one fortnit in the Bussiness I almost Disp⟨aired⟩ of Success but fortunatly a Gentleman that I had Engaged to Secure me a proper person for to go into the City of new Yor⟨k⟩ Sent me one who he Recomends to be well Educated and a good Sirveyar and Every way calculated for the Bussiness. on the night of the 7th march I got him thro’ our Loins at the English neighbourhood. on his way to the City his Bussiness was to Get what Inteligance he could[,] hire a Room in the City and Get a Licence to carry on a Secret trade for Poltry to ena⟨ble⟩ him to convey me Inteligance once or Twice a week he has not yet Return’d neither have I heard from him Since, I w⟨ould⟩ Inclose your Excellancy the Copy of the Oath he Took before he we⟨nt⟩ off but think it Imprudent therefore must Beg to be Execu⟨sed⟩ untill a Personal Interview—emediately on my Return I for⟨tunate⟩ly Procured Two other Gentlemen of well known attachment to our Cause who are honest Sencible and Intrieuging, and have undertaken to go in to the Enemy and Seat them selves Down in their Camps. I proposed one for Brunswick ⟨and⟩ the other for Amboy One did sit out on the Bussines⟨s⟩ and to Enable him to go in under proper Circumstances to get the Best Inteligance has for Some Time Past associated with the first Rate Torys in these Parts and Carried matters So far as to Get a written Invitation from Wm Bayard now in the City his Son is a Coll in the British Service and will go in Recomended to Coll Buskirk And major Tenpenney in their Service this Gentleman has not had the Small Pox a circumstance he Did not mention to me untill every needful Preporation was made for his entring upon the Bussiness: I emediately ordered him to Return home and Be Enoculated. he Set off Last Friday and Intended to take the Infection yesterday and will Return as Soon as he is able to go in. to Establish his Character with the enemy and Remove every Suspicion I have given him Liberty to Inlist 8 or 10 men to Take in with him as an Evidance of his Sincerity; the other Gentleman was Enoculated and Returned to me from the Small Pox Day Before yesterd[ay] and is now among the Principle Torys near the Enemies Lines in order to get Letters of Recomendation to Some Principle Gentlemen in the enemies Service. I Expect him Back tomorrow with Proper Credentials to Enable him to enter their Camps with Creadit—I have also Imploy’d a Hessian who has Lived in the Country for near 40 years. he is Either to go in him self or Get one of that Nation that may be Relied on to go in he is to meet me here next Thirsday and Gives it as his opinion

that he can use Such arguments with them as will Prevale with Great numbers to Desert he will make use of the Deserters as pipes to convey Inteligance. I could wish that your Excellancy would Point out the most Proper place for the Last mention[ed] man.
week before Last I sent in a woman the wife of a man gone over to the enemy. our People has Taken her Grain for our use She made a very heavy Complaint. I advised her to Go to New york and Complain to Lord How. She was pleased with the advice and Set off to his Lordship to Let him know how She was oppressed and to Request the Time that She might Expect Relief. She Left the City Last Friday weeke and Says that She Dispairs of any Relief Soon that there is a Large number of flat-Bottomed Boats in the harbour of New york which are Intended for an Expidition against Philadelphia and that the British army is going to Subdue that City and that the Poor Tory Sufferers here will not Be Relieved untill that Expidition is over She Says that Provisions of every kind in new york is Very Dear that when a Cow Calves, they Let the Calf Suck untill it is fit to Kill and then Kill Both Cow and Calf togather and Eat them that the Beaf of Such Cows Sells from 18d. to 2/ ⅌ Pound that flower is 28/ ⅌ hundred wt and every thing in proportion and She fears Very much that the Kings army will not be able to Subdue the Rebbles in Less than Two or 3 years—I also Inclose your Excellancy a Copy of the Examinations Taken from Two Deserters yesterday I have no further Inteligance to Transmit; your Excellancy will be pleased to answer this By the Return of this Express and give me Such Instructions as may be necessary: after makeing Such use of this Letter as your Excellancy may think Proper you will be pleased to Distroy it as the Least matter Relative to my Bussiness Transpiring may have the most pernicious consiquences. I am may it Please your Excellancy your Excellancys most obediant humble Servant.
